711 N.W.2d 74 (2006)
474 Mich. 1099
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Aubrey Byron WEBB, Defendant-Appellant.
Docket No. 129610. COA No. 248962.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the August 9, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would reinstate the trial court's vacation of the CCW conviction and remand this case for resentencing.